DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 16, 2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Quickly Attached/Quickly Released” in claims 1-5 and 12-17 is a relative term which renders the claim indefinite. The term “Quickly Attached/Quickly Released” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown from the claims or the specification how quickly the electrical connector need to be attached and/or released in order to satisfy the definition of “Quickly Attached/Quickly Released” as claimed.
Claim 7 recites the limitation "a first snap button electrical connector attached to the second end of the second electrical lead wire" in lines 2-3. Claim 1 from which claim 7 depends requires that the QA/QR electrical connector be attached to the second end of the second electrical lead wire. It is unclear if the snap button connector of claim 7 is in addition to the QA/QR electrical connector or if the claim is intended to further limit the QA/QR electrical connector to be a snap button connector.
Claim 8 recites the limitation "wherein the first snap button connector is electrically connected directly to the first button snap connector" in lines 3-4. It appears from the claim as if the first snap button connector is connected directly to itself.
Claim 8 recites the limitation "the first button snap connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a left side of a patient" in line 3. It is unclear if this is the same or a different left side of a patient recited in claim 1.
Claim 12 recites the limitation "a patient’" in lines 7-8. It is unknown if this is the same or a different patient as that previous recited in the claim.
Claim 12 recites the limitation "a patient’s body" in line 15. It is unknown if this is the same or a different patient as that previous recited in the claim.
Claim 21 recites the limitation "a patient" in line 2. It is unclear if the claim is referring to the same or a different patient as that referred to in claim 1.
Claim 22 recites the limitation "a patient" in line 2. It is unclear if the claim is referring to the same or a different patient as that referred to in claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 
 
Claims 21 and 22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 21 and 22 both recite “the stylet is located within a vein of a patient and the second end of the first electrical wire lead is connected to a left side of the patient’s body”, which amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 10, 12-14, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunwald (U.S. 2016/0278869). Regarding claim 1, Grunwald discloses an apparatus for precisely locating a distal end of a Central Venous Access Device (CVAD), comprising: a cardiac monitor 125/190 having a display screen and a first electrical input and a second electrical input (see Figure 1, where ECG acquisition device 125 in combination with device 190 is considered the claimed “cardiac monitor”, where it can be seen that there are leads that connect into ECG acquisition device 125, and paragraph [0039], which describes device 190 as having a display); a first electrical lead wire 130/132 having a first end electrically connected to the first electrical input of the cardiac monitor, and a second end to be electrically connected to a left side of a patient's body (see Figure 1 where two leads are shown disposed left of midline); a stylet 140 having a proximal end 142 and a distal end 134 (see Figure 1); a second electrical lead wire having a first end electrically connected to the second electrical input of the cardiac monitor, and a second end on the second electrical lead wire (see the middle lead shown in Figure 1); and a first Quickly Attached/Quickly Released (QA/QR) electrical connector 144 attached to the second end of the second electrical lead wire, wherein the first QA/QR electrical connector electrically connects directly to the proximal end of the stylet (see Figure 1).
Regarding claim 2, Grunwald discloses that the first QA/QR electrical connector is a spring engaged hook clip (see paragraph [0038], where connector 144 is described as an alligator clip, which is well known to be a spring engaged hook clip).
Regarding claim 3, Grunwald discloses a second QA/QR electrical connecter 142 attached to the proximal end of the stylet, and the first QA/QR electrical connector is electrically connected to the second QA/QR electrical connector to form a direct electrical connection between the second electrical lead wire and the proximal end of the stylet (see Figure 1 and paragraph [0038]).
Regarding claim 6, Grunwald discloses that the cardiac monitor is a portable handheld monitor (see Figure 1 and paragraph [0039], which describes device 190 as a mobile platform such as a smartphone).
Regarding claim 9, it is respectfully submitted that the smartphone or tablet described by Grunwald at paragraph [0039] would be capable of being mounted and, thus, would be a “mountable cardiac monitor” as claimed.
Regarding claim 10, Grunwald discloses a skin contact electrode 130/132 attached to the second end of the first electrical lead wire for attaching to skin on a left side of a patient for communicating detected cardiac signals to the cardiac monitor (see Figure 1 and paragraph [0052]).
Regarding claim 12, Grunwald discloses an apparatus for precisely locating a distal end of a Central Venous Access Device (CVAD), comprising: a smartphone 190 having a display screen and including electronic circuitry for receiving wireless transmission signals corresponding to electrical activity of a heart of a patient (see Figure 1); a portable EKG detection device 125/600 having a right electrical contact and a left electrical contact configured to contact a finger on each of a right and a left hand of a patient (the configuration of the portable EKG device is not dependent on what the leads connected to the device contact), and configured for wirelessly transmitting detected EKG data to the smartphone (see Figure 6 and paragraph [0052]); a cover plate configured to cover the right and left electrical contacts of the portable EKG detection device, the cover plate including a right knob and a left knob electrically connected to the right and left electrical contacts, respectively, of the portable EKG detection device (see Figure 6 where the knobs can be seen connecting leads 610/612/614/616 to the device 600); a first electrical contact lead wire 610 having a first end electrically connected to the left knob, and a second end to be electrically connected to a left side of a patient's body (see Figure 6 and paragraph [0052]); a stylet 140 having a proximal end 142 and a distal end 134 (see Figure 1); a second electrical lead wire 614 having a first end electrically connected to the right knob and a second end (see Figure 6 and paragraph [0052])); and a first Quickly Attached/Quickly Released (QA/QR) electrical connector 144 attached to the second end of the second electrical lead wire, wherein the first QA/QR electrical connector electrically connects directly to the proximal end of the stylet (see Figure 1).
Regarding claim 13, Grunwald discloses that the first QA/QR electrical connector is a spring engaged hook clip (see paragraph [0038], where connector 144 is described as an alligator clip, which is well known to be a spring engaged hook clip).
Regarding claim 14, Grunwald discloses a second QA/QR electrical connecter 142 attached to the proximal end of the stylet, and the first QA/QR electrical connector is electrically connected to the second QA/QR electrical connector to form a direct electrical connection between the second electrical lead wire and the proximal end of the stylet (see Figure 1 and paragraph [0038]).
Regarding claim 18, it is respectfully submitted that the first and second knobs of Grunwald are “each a button connector” as claimed because as can be seen from Figure 6, the knobs appear to be small disks.
Regarding claim 21, Grunwald discloses that the stylet is located within a vein of a patient and the second end of the first electrical wire lead is connected to a left side of the patient's body (see Figure 1 and paragraph [0031]).
Regarding claim 22, Grunwald discloses that the stylet is located within a vein of a patient, and the second end of the first electrical wire lead is connected to a left side of the patient's body (see Figure 1 and paragraph [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (U.S. 2016/0278869, cited above) in view of Misener et al. (U.S. 2022/0142607). Grunwald discloses the invention substantially as claimed, but fails to disclose that the first QA/QR electrical connecter and the second QA/QR electrical connector are each a snap button connector, wherein the first QA/QR electrical connecter is a male button snap connector and the second QA/QR electrical connector is a female button snap connector. Misener ‘607 teaches a medical apparatus that includes a device 140 including a display 142, a first electrical lead that connects device 140 to a stylet 202 via a quick release drive connector 230 (see Figure 1A and paragraph [0054]). Misener ‘607 further teaches that the connection between the electrical lead and the stylet can be via snap button connectors (see Figures 3C-3D and paragraph [0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grunwald such that that the first QA/QR electrical connecter and the second QA/QR electrical connector are each a snap button connector, wherein the first QA/QR electrical connecter is a male button snap connector and the second QA/QR electrical connector is a female button snap connector, as taught by Misener ‘607, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (U.S. 2016/0278869, cited above). Grunwald discloses the invention substantially as claimed, but fails to explicitly disclose an electrical insulator coating bonded to an outer diameter surface of the stylet. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Grunwald to include an electrical insulator coating bonded to an outer diameter surface of the stylet since it was known in the art that insulation around conductors provides protection to the human body when implanted.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (U.S. 2016/0278869, cited above) in view of Misener et al. (U.S. 2016/0067449). Grunwald discloses the invention substantially as claimed, but fails to disclose that the smartphone is an iPhone®. Misener ‘449 teaches an apparatus and method for intravascular positioning of a distal end a catheter that includes a console device 902 connected to a conductance guidewire device 100 (see Figure 9A), where the console device may comprise a hand-held device, such as an iPhone® (see paragraph [0170]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grunwald such that the smartphone is an iPhone®, as taught by Misener ‘449, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792